DETAILED ACTION   

1.	The Office Action is in response to Application 17171907 filed on 02/09/2021. Claims 1-16 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17171907 filed on 02/09/2021.

Priority #			 Filling Data			 Country
2018-184954		             2018-09-03			  JP



Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.	Claims 1 -4, 7-8, 11-16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by MASUDA (US 20190079170).

	Regarding claim 1, MASUDA teaches a distance measurement device (fig. 1) comprising: 
	a light source (fig. 1, component 11) configured to emit illumination light including visible light (paragraph 0024, …a light-emitting unit 11 provided with a laser diode (LD), a light-emitting diode (LED), or the like to irradiate pulse light to a subject); 
	a photodetector (fig. 1, component 12) configured to receive reflected light of the illumination light from an object (paragraph 0024, …a light-receiving unit 12 provided with a 
	and a signal processing circuit (fig. 1, component 18)  configured to reduce the emission of the illumination light in a predetermined period (paragraph 0025, …The light emission intensity control unit 18 controls the emitted light intensity of the light-emitting unit 11…; paragraph 0035, …the power consumption of the light source is suppressed by weakening the emitted light intensity) and measure a distance to the object on the basis of a timing when the reception of the reflected light at the photodetector is reduced due to the reduction of the illumination light (as shown in fig. 4, power saving mode, in which the reflected light at the photodetector is reduced due to the reduction of the illumination light; paragraph 0035-0036, … A typical measurement operation is performed in the power saving mode as illustrated in FIG. 4(a), and the image processing unit 17 creates a distance image. That is, the power consumption of the light source is suppressed by weakening the emitted light intensity).

	Regarding claim 2, MASUDA teaches the limitations of claim 1 as discussed above. In addition, MASUDA further discloses that the photodetector includes a plurality of detection regions demarcated from each other (as shown in fig. 2A, the photodetector 12 includes a plurality of detection regions demarcated from each other in 34), and the signal processing circuit performs measurement of the distance based on a reduction in the reception of the reflected light, for each of the detection regions (as shown in fig. 4, power saving mode, in which the reflected light at the photodetector is reduced due to the reduction of the illumination light; paragraph 0035-0036, … A typical measurement operation is performed in the power saving mode as illustrated in FIG. 4(a), and the image processing unit 17 creates a distance image. That 

	Regarding claim 3, MASUDA teaches the limitations of claim 1 as discussed above. In addition, MASUDA further discloses that wherein the photodetector is an imaging element (paragraph 0027, …using a two-dimensional sensor (two-dimensional pixel) 34 such as a CCD through an objective lens 33), and the signal processing circuit performs measurement of the distance for each of pixels of the imaging element (fig. 2A, 34; paragraph 0027, … the emitted light. The light-receiving unit 12 receives reflection light 32 of the light emitted to the subject 2 using a two-dimensional sensor (two-dimensional pixel) 34 such as a CCD through an objective lens 33).

	Regarding claim 4, MASUDA teaches the limitations of claim 3 as discussed above. In addition, MASUDA further discloses that wherein the signal processing circuit reduces the emission of the illumination light at a fixed timing in each of sections each having a predetermined cycle (as shown in fig. 4, (a), power saving mode), changes a timing of exposure of each of the pixels in each of the sections (as shown in fig. 4, (a), the pulse changes a timing of exposure of each of the pixels in each of the sections), and measures the distance to the object for each of the pixels of the imaging element on the basis of a value of a signal outputted from each of the pixels in each of the sections as a result of the exposure (paragraph 0032, … In the (a) power saving mode, the light-emitting unit 11 reduces the number of light emission pulses per unit time or reduces the pulse amplitude in order to suppress power consumption of the light  The light-receiving unit 12 secures a signal level necessary for the distance measurement by adding electrons generated from a plurality of neighboring pixels…).

	Regarding claim 7, MASUDA teaches the limitations of claim 3 as discussed above. In addition, MASUDA further discloses that reduces the emission of the illumination light at a fixed timing in each of sections each having a predetermined cycle (fig. 4(a)), fixes a timing of exposure of each of the pixels in each of processing sections each including a plurality of the sections (fig. 4(a) the pulses are exposure), changes the timing of exposure between the processing sections (fig. 4(b) changes the timing of exposure compared with fig. 4(a)), and measures the distance to the object for each of the pixels of the imaging element on the basis of a value of a signal outputted from each of the pixels in each of the processing sections as a result of the exposure (paragraph 0032, … In the (a) power saving mode, the light-emitting unit 11 reduces the number of light emission pulses per unit time or reduces the pulse amplitude in order to suppress power consumption of the light source. The light-receiving unit 12 secures a signal level necessary for the distance measurement by adding electrons generated from a plurality of neighboring pixels…).

	Regarding claim 8, MASUDA teaches the limitations of claim 7 as discussed above. In addition, MASUDA further discloses that obtains an accumulated value by accumulating values of the signal of each of the pixels for each of the processing sections (fig. 4(a), the pulse is an accumulated process), and measures the distance to the object on the basis of the accumulated value for each of the processing sections (paragraph 0032, … In the (a) power saving mode, the light-emitting unit 11 reduces the number of light emission pulses per unit time or reduces the  The light-receiving unit 12 secures a signal level necessary for the distance measurement by adding electrons generated from a plurality of neighboring pixels…).

	Regarding claim 11, MASUDA teaches the limitations of claim 1 as discussed above. In addition, MASUDA further discloses that the illumination light is used as light for illuminating the front of a moving body (fig. 5, moving person).

	Regarding claim 12, MASUDA teaches the limitations of claim 11 as discussed above. In addition, MASUDA further discloses that a night mode (fig. 4(b), high definition mode) in which the emission of the illumination light is reduced in the predetermined period (fig. 4(a)) while using the illumination light as the light for illuminating the front of the moving body (fig. 5), and the distance to the object is measured on the basis of a timing when the reception of the reflected light is reduced due to the reduction of the emission of the illumination light (paragraph 0033, … in the (b) high definition mode, the number of light emission pulses per unit time or the pulse amplitude of the light-emitting unit 11 increases in order to increase the emitted light intensity of the light source ); 
and a daytime mode  (fig. 4(a), power saving mode ) in which the illumination light is emitted in a predetermined period from a state where the emission of the illumination light is stopped (fig. 4(a), and the distance to the object is measured on the basis of a timing when the reception of the reflected light occurs as a result of the emission of the illumination light (paragraph 0032, …In the (a) power saving mode, the light-emitting unit 11 reduces the number of light emission pulses per unit time or reduces the pulse amplitude in order to suppress power consumption of the light source).

 When there is no detection target subject (for example, a person) in the distance image, the measurement is continuously performed in the power saving mode… When there is a subject (person) as a detection target in the distance image, the measurement is performed by switching to the high definition mode).

	Regarding claim 14, MASUDA teaches the limitations of claim 12 as discussed above. In addition, MASUDA further discloses that during execution of the night mode, the signal processing circuit switches a distance measurement mode from the night mode to the daytime mode on the basis of a detection signal outputted from the photodetector at a timing when the reception of the reflected light is reduced due to the reduction of the emission of the illumination light (as shown in fig. 5; also paragraph 0035-0037, … FIG. 5 is a diagram illustrating switching of the operation mode depending on a situation of the subject. A typical measurement operation is performed in the power saving mode… When there is a subject (person) as a detection target in the distance image, the measurement is performed by switching to the high definition mode… the sensor of the light-receiving unit 12 is saturated during measurement in the high definition mode due to a close distance from the distance measurement apparatus 1 to the subject or due to high reflection on the subject. In this case, the mode is returned to the power saving mode).

	Regarding claim 15, MASUDA teaches the limitations of claim 12 as discussed above. In addition, MASUDA further discloses that during execution of the daytime mode, the signal  FIG. 5 is a diagram illustrating switching of the operation mode depending on a situation of the subject. A typical measurement operation is performed in the power saving mode… When there is a subject (person) as a detection target in the distance image, the measurement is performed by switching to the high definition mode…).

	Regarding claim 16, MASUDA teaches the limitations of claim 12 as discussed above. In addition, MASUDA further discloses that switches the light source from an ON state to an OFF state when switching a distance measurement mode from the night mode to the daytime mode (as shown in fig. 4(b) then 4(a), some pulse is turned off in fig. 4(a)), and the signal processing circuit switches the light source from an OFF state to an ON state when switching the distance measurement mode from the daytime mode to the night mode (as shown in fig. 4(a) then 4(b), some pulse is turned on in fig. 4(b)).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
        
  
6.	Claims 5, 9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA (US 20190079170) and in view of SUEKANE (JP H07110432 A).
       
	Regarding claim 5, MASUDA teaches the limitations of claim 4 as discussed above. In addition, MASUDA further discloses that the section in which the reception of the reflected light is reduced, and measures the distance to the object (fig. 4(a)).
	It is noticed that MASUDA does not disclose explicitly determines the section in which one value of the signal that is smallest and deviates from other values of the signal is acquired.
	SUEKANE disclose of determines the section in which one value of the signal that is smallest and deviates from other values of the signal is acquired (section 0007, … calculating means and the shift amount that takes this minimum correlation value are detected, and the minimum correlation value and the shift amount are stored. Then, when the estimating unit obtains the image interval after the minimum correlation value and the shift amount are stored in the storage unit, the correlation value for the shift amount and the shift amount in the vicinity thereof is obtained, and the correlation value is calculated. The amount of deviation that minimizes the correlation value is estimated from the value and the minimum correlation value).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that determines the section in which one value of the signal that is smallest and deviates from other values of the signal is acquired as 

	Regarding claim 9, MASUDA teaches the limitations of claim 8 as discussed above. In addition, MASUDA further discloses that as the processing section in which the reception of the reflected light is reduced, and measures the distance to the object (fig. 4(a)).
	It is noticed that MASUDA does not disclose explicitly determines the processing section in which one accumulated value that is smallest and deviates from other accumulated values is acquired.
	SUEKANE disclose of determines the processing section in which one accumulated value that is smallest and deviates from other accumulated values is acquired (paragraph 0007, … calculating means and the shift amount that takes this minimum correlation value are detected, and the minimum correlation value and the shift amount are stored. Then, when the estimating unit obtains the image interval after the minimum correlation value and the shift amount are stored in the storage unit, the correlation value for the shift amount and the shift amount in the vicinity thereof is obtained, and the correlation value is calculated. The amount of deviation that minimizes the correlation value is estimated from the value and the minimum correlation value).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that determines the processing section in which one accumulated value that is smallest and deviates from other accumulated values is acquired as a modification to the distance measurement device for the benefit of calculates the correlation value for each deviation amount (paragraph 0007).


6.	Claims 6, 10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA (US 20190079170) and in view of SUEKANE (JP H07110432 A) and further in view of KUNISHIMA et al.  (JP H07144889 A).

	Regarding claim 6, the combination of MASUDA and SUEKANE teaches the limitations of claim 5 as discussed above. In addition, MASUDA further discloses that the section in which the reception of the reflected light is reduced, and measures the distance to the object (fig. 4(a)).
	It is noticed that MASUDA does not disclose explicitly determines the section in which one value of the signal that is smallest and whose difference from an average value of the other values of the signal exceeds a predetermined threshold is acquired.
	KUNISHIMA disclose of determines the section in which one value of the signal that is smallest and whose difference from an average value of the other values of the signal exceeds a predetermined threshold is acquired (section 0008, … determines the maximum value and the minimum value of the suction current from the value of the detection voltage of the suction current of the exciting coil 11 read from the RAM 21, and calculates the average value thereof to store it in the recording device 25. Then, these data stored in the recording device 25 are compared with the reference value data of the electromagnetic brake read from the RAM 21, and when the difference exceeds a predetermined threshold value, the alarm lamp).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that determines the section in which one value of the signal that is smallest and whose difference from an average value of the other 

	Regarding claim 10, the combination of MASUDA and SUEKANE teaches the limitations of claim 9 as discussed above. In addition, MASUDA further discloses that the section in which the reception of the reflected light is reduced, and measures the distance to the object (fig. 4(a)).
	It is noticed that MASUDA does not disclose explicitly determines the processing section in which one accumulated value that is smallest and whose difference from an average value of the other accumulated values exceeds a predetermined threshold is acquired.
	KUNISHIMA disclose of determines the processing section in which one accumulated value that is smallest and whose difference from an average value of the other accumulated values exceeds a predetermined threshold is acquired (paragraph 0008, … determines the maximum value and the minimum value of the suction current from the value of the detection voltage of the suction current of the exciting coil 11 read from the RAM 21, and calculates the average value thereof to store it in the recording device 25. Then, these data stored in the recording device 25 are compared with the reference value data of the electromagnetic brake read from the RAM 21, and when the difference exceeds a predetermined threshold value, the alarm lamp).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that determines the processing section in which one accumulated value that is smallest and whose difference from an average .

8. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
9.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423